Citation Nr: 1403032	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran, who is the appellant, served in the South Carolina Army National Guard from 1988 to 1994.  Her initial period of active duty for training (ACDUTRA) was from October 1988 to March 1989.  She served on active duty from December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Veteran was deployed to Saudi Arabia from January 1991 to May 1991.  While there, her military occupational specialty was patient administrative specialist.  In March 2013, the Veteran testified that she was assigned to the emergency department of an evacuation hospital.  She provided a general description of the types of casualties she saw while working in proximity to the emergency room.  She testified that after service in Saudi Arabia, she became more withdrawn and just "shut down."  

Medical records from the Vet Center reflect the Veteran's report of nightmares and poor sleep patterns following her service in Saudi Arabia.




On VA examination in April 2011, the VA examiner diagnosed depressive disorder and determined that the disorder was not related to the Veteran's military service, but did not provide a rationale for the conclusion reached in the opinion. 

On VA examination in May 2012, another VA examiner diagnosed depressive disorder, but was unable to determine whether the disorder was related to the Veteran's military experiences, because the Veteran was guarded and vague.   

As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner who has not previously examined the Veteran, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric other than posttraumatic stress disorder is related to service?

The VA examiner is asked to consider the psychiatric entries in the Vet Center treatment records and the Veteran's March 2013 testimony, wherein the Veteran describes the change in her personality after service in Saudi Arabia.

The Veteran's file must be made available to the examiner for review. 





2.  On completion of the development, adjudicate the claim.  If the benefit sought is denied, then furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


